UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4821


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS ALBERTO CONTRERAS-DIAZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cr-00072-PJM-1)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant. Leah
Bressack, Assistant United States Attorney, Greenbelt, Maryland,
Rod J. Rosenstein, United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Alberto Contreras-Diaz pled guilty pursuant to

a plea agreement to unauthorized re-entry of a deported alien,

in violation of 8 U.S.C. §§ 1326(a), (b)(2) (2012).                             Contreras-

Diaz’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asking this court to conduct an independent

review     of   the     record.          Counsel      nonetheless         suggests          that

Contreras-Diaz received ineffective assistance of counsel when

trial    counsel      recommended        he   plead    guilty       to    re-entry          even

though    Contreras-Diaz          previously        applied    for       asylum       and    was

allegedly not advised about the possibility of deportation when

he pled guilty to the state offense that triggered his initial

deportation.         Counsel has also filed a motion to withdraw as

Contreras-Diaz’s counsel.             The Government has declined to file a

responsive      brief       and   Contreras-Diaz       has    not     filed       a    pro    se

supplemental brief, despite receiving notice of his right to do

so.     Finding no error, we affirm.

            After       a    review      of   the    record,    we       find     counsel’s

ineffective      assistance         of     counsel     claim        inappropriate            for

resolution      on    direct      appeal.         Because     the    record       does       not

conclusively      establish        ineffectiveness       of    counsel,         Contreras-

Diaz must assert such a claim, if at all, in a motion pursuant




                                              2
to 28 U.S.C § 2255 (2012). *                  See United States v. Benton, 523

F.3d       424,    435   (4th   Cir.       2008);    see    also   Chaidez    v.   United

States, 133 S. Ct. 1103 (2013).

                  In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       Accordingly, we deny counsel’s motion to withdraw from

representation and affirm the district court’s judgment.                              This

court requires that counsel inform Contreras-Diaz, in writing,

of his right to petition the Supreme Court of the United States

for further review.             If Contreras-Diaz requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                  Counsel’s motion must state that

a copy thereof was served on Contreras-Diaz.                          We dispense with

oral       argument      because     the     facts    and    legal    contentions      are

adequately         presented    in     the    materials      before    this   court    and

argument would not aid the decisional process.


                                                                               AFFIRMED




       *
       We intimate no view as to the validity or lack of validity
of such a claim.



                                               3